People v Moran (2018 NY Slip Op 06269)





People v Moran


2018 NY Slip Op 06269


Decided on September 26, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 26, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
LINDA CHRISTOPHER, JJ.


2015-03630
 (Ind. No. 712/10)

[*1]The People of the State of New York, respondent,
vYohani Moran, appellant.


Paul Skip Laisure, New York, NY (Michael Arthus of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph N. Ferdenzi, Merri Turk Lasky, and Tina Grillo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Richard Buchter, J.), rendered April 14, 2015, convicting her of manslaughter in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, her right to be present at all material stages of trial was not violated by her absence from a sidebar conference at which a prospective juror was excused. The record establishes that the defendant knowingly, voluntarily, and intelligently waived her right to be present at sidebar conferences with prospective jurors (see People v Antommarchi, 80 NY2d 247; People v Jackson, 59 AD3d 736; People v Knight, 6 AD3d 460; People v Edwards, 288 AD2d 320; People v Smith, 253 AD2d 470).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
BALKIN, J.P., SGROI, MALTESE and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court